PER CURIAM.
This is a companion appeal to Dobek v. Ans, 560 So.2d 328 (Fla. 4th DCA 1990). We affirm the order awarding attorney’s fees as to the appellees Dr. Yvette Ans and Ans, Rubin, Ans & Flax, M.D., P.A. The appellants failed to demonstrate that they are either insolvent or poverty stricken, or that the trial court abused its discretion.
■However, we do not reach the issues as to the appellee, The Florida Patient’s Compensation Fund, as they are prematurely raised and not ripe for review. Therefore, The Florida Patient’s Compensation Fund is dismissed from this appeal without prejudice.
GUNTHER, STONE and POLEN, JJ., concur.